DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 09/15/21, with respect to claims 1, 4, 6-9, 11-16, 18, and 20-32 have been fully considered and are persuasive. The rejection of claims 1, 4, 6-9, 11-16, 18, and 20-23 has been withdrawn. 

Allowable Subject Matter
Claims 1, 4, 6-9, 11-16, 18, and 20-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record are U. S. Publication No. 2006/0122497 to Glosssop et al.; U. S. Publication No. 2008/0012553 to Shalgi and U. S. Patent No. 8,478382 to Burnside, none of the prior art alone or in combination teaches the limitations of the independent claim specifically “the DRS device comprising at least two sensors that include first and second sensors that are arranged at a predetermined angle, at a predetermined distance, and at a predetermined spatial position in three-dimensional space relative to each other, wherein the predetermined distance between the first and second sensors is changed to a new distance in response to being exposed to an interfering electromagnetic field; and a computing device to determine the new distance between the first and second sensors based on tracking data representing the position and orientation of each of the first and second sensors in a three-dimensional coordinate system, the tracking data being generated by a tracking system, wherein the computing device is to compare the new distance between the first and second sensors to a baseline distance for the first and second sensors to compute a difference distance value that is indicative of an electromagnetic field distortion error, the baseline distance corresponding to the predetermined distance”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793